United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3262
                                   ___________

Harold B. Mason,                     *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Corut for the
       v.                            * Eastern District of Missouri.
                                     *
Invision, LLC; Timothy McMahon,      *
CEO; S. Eric Westacott, COO; Ja’net * [UNPUBLISHED]
Morgan, Operations Manager,          *
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 22, 2009
                                Filed: October 5, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Harold B. Mason, an African-American male, appeals the district court’s1
dismissal of his Title VII action against his former employer, Invision, LLC
(Invision), and several Invision employees. On appeal, Mason argues that the district
court erred in dismissing his complaint. He has also filed a motion to compel and a
motion asking this court to take judicial notice of Missouri employment law.


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       Upon careful review, we affirm because the record established beyond genuine
dispute that Invision never had more than fifteen employees. Accordingly, Invision
was not an “employer” for purposes of Title VII, Mason could not establish the
elements of his claims, and defendants were entitled to judgment as a matter of law.
See 42 U.S.C. § 2000e(b) (“employer” defined as person who has fifteen or more
employees); Arbaugh v. Y&H Corp., 546 U.S. 500, 516 (2006) (threshold number of
employees for application of Title VII is element of plaintiff’s claim for relief); Phipps
v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court may affirm on any basis
supported by record); Madewell v. Downs, 68 F.3d 1030, 1048 (8th Cir.1995) (where
court converted defendant’s request for dismissal into motion for summary judgment,
lack of formal notice was harmless because nonmoving party had adequate
opportunity to respond to motion, and material facts were neither disputed nor missing
from record; plaintiff had constructive notice that court might grant judgment as
matter of law); see also Roark v. City of Hazen, Ark., 189 F.3d 758, 761 (8th Cir.
1999) (individual supervisors may not be held liable under Title VII). We also find
no merit to Mason’s contention that the district court erred in failing to apply Missouri
employment-discrimination laws, because his complaint alleged claims under Title
VII only.

      Accordingly, we deny Mason’s pending motions and affirm.
                     ______________________________




                                           -2-